internal_revenue_service department of ther0 uniform issue list fxii rio iii fri io ii i ie tein teteiittetck tet hri ir i rie ado tok tet itok i washington dc contact person telephone number in reference to irs neindok ick eke date a y hekrkchekrk kkk rrrkehkewereakakenekreke keke t e_p ra t4 legend individual a rekekeekrkekkerereekkrkeekrrerek individuai b reekeerrererekeererrerekekeerekeerke ee ira x rekrkekekrkkrrerekeke hrerkkkkekkekekekekekerekrerererkerr keke kerr nekeekekrrerkweeereeek trust pri rim raen rie kk hrererekeer kerr erekrereree trust ee ree week eee rrererekreeererekereeerk rhee ree ekkerekekkeke rmi ie rr herrick rei state w rekrkekhkree dear mr this is in response to a request for letter rulings submitted by your authorized representative on date as supplemented by letters dated date date date date date and date concerning the distribution of funds from an individual_retirement_account into a_trust and the minimum distribution_requirements under sec_401 of the internal_revenue_code code’ zy baar ir hiri ere ik e the facts and representations on which the request is based are as follows individual a reached his required_beginning_date as that term is defined in code sec_401 on apri and he died on date individual b is his surviving_spouse for many years prior to death individual a was a participant in two plans qualified under code sec_401 the beneficiary designation form for the money_purchase_pension_plan dated date named individual b as the primary beneficiary thereof and the trust as the contingent beneficiary thereof the beneficiary designation form for the profit sharing trust dated date also named individual b as the primary beneficiary thereof and the trust as the contingent beneficiary thereof paragraph of the trust provided in pertinent part that the trust became irrevocable at the death of individual a paragraph of the trust provided in pertinent part that upon the death of individual a_trust distributions were to be made outright to his wife individual b article of the trust provided in pertinent part that if the trust were named beneficiary of any qualified_plan including individual_retirement_accounts then distributions thereto were to be made over the longest period permitted by law on date individual a rolled over his benefits from the two plans in which he participated into two iras after individual b signed forms in which she waived her right to joint and survivor annuities under both plans designated the trust as the primary beneficiary of his iras distributions from individual a’s iras were based on his sole recalculated life expectancy your authorized representative asserts that annual distributions from individual a’s two iras satisfied the minimum distribution requirement under code sec_401 individual a on date individual a and his spouse individual b established a joint revocable_trust the trust under the terms of the trust upon the death of the first of either individual a or individual b the trust was to terminate and its assets were to be transferred to a survivor's trust or a credit shelter family_trust to be held managed and distributed as provided in the trust agreement the family_trust became irrevocable at the death of the first of either individual a or individual b two of individual a’s children are co-trustees of the family_trust individual b is the income_beneficiary of the family_trust furthermore the trustees of the family_trust were directed under trust language to use for the piatra iir kr ia tr benefit of individual b such amounts of the trust principal as the trustees deem necessary and or advisable for the spouse’s health maintenance and support the family_trust named various remaindermen thereof all of the remaindermen were individuals numan beings and individual b the remaindermen is older than all of provisions of the trust and the trust in pertinent part preclude the use of ira assets for the payment of individual a’s debts taxes payment of administration claims of individual a’s estate or any estate inheritance or similar transfer_taxes due on account of individual a’s death furthermore relevant provisions of both trusts required that qualified_plan assets including ira assets be used and distributed solely to individual human being beneficiaries in following the execution of the trust individual a changed the beneficiary ies of his iras his spouse individual b was named the primary beneficiary thereof and the family_trust created under the provisions of the trust was named the contingent beneficiary thereof over the then current account balances of his two iras into ira x again individual b was named the primary beneficiary thereof and the family_trust created under the provisions of the trust was named the contingent beneficiary thereof in individual a rolled on date individual b individual a’s surviving_spouse disclaimed approximately dollar_figure of individual a’s ira in accordance with a fractional disclaimer which your authorized representative asserts meets the requirements of code sec_2518 individual b had accepted no benefits from the disclaimed portion of ira x prior to her disclaimer the disclaimer is valid under the laws of state w the state of individual a’s domicile pursuant to the laws of state w the disclaimed portion of individual a’s ira x passes to the family_trust created under the provisions of the trust the custodian of individual a’s ira x has been provided information that your authorized representative asserts will enable it to determine the beneficiaries of the ira and to make ira_distributions thereto the non-disclaimed portion of ira x has been rolled over into an ira set up and maintained in the name of individual b and will be distributed to individual b as the beneficiary thereof over a period measured by her recalculated life expectancy the portion of individual a’s ra x which was disclaimed by individual b the surviving_spouse and which will be distributed to the trust pursuant to the contingent designation of beneficiary filed by individual a prior to his death will be distributed through the establishment of a sub-account in the ira x account this sub-account will be held in the name of individual a and the far iki rrr rii family_trust will be the beneficiary thereof this sub-account is to be distributed to the family_trust created under the provisions of the trust over a term measured by the life expectancy of individual b recalculated annually beginning no later than date your authorized representative asserts that the custodian of the transferee ira will be provided information that complies with the requirements of sec_1_401_a_9_-1 of the proposed_regulations q a d-7 based on the above facts and representations you through your authorized representative request the following letter rulings individual b may be treated as the designated_beneficiary of the disclaimed portion of individual a’s ira x thus distributions from the ira x sub-account referenced above which will hold said disclaimed portion may be made over her life expectancy and distributions from the ira x sub-account which holds the ira x disclaimed portion must begin no later than date to be in compliance with the requirements of code sec_401 made applicable to iras pursuant to code sec_408 with respect to your ruling requests sec_401 of the code provides that a_trust shall not constitute a qualified_trust under this subsection unless the plan provides that the entire_interest of each employee - i will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning not ater than the required_beginning_date in accordance with regulations over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee and a designated_beneficiary sec_401 of the code provides that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee attains age sec_408 of the code provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained sec_1_401_a_9_-1 of the proposed_regulations question and answer d- provides the general_rule that for purposes of determining the distribution period described in sec_401 of the code for distributions before death the designated_beneficiary will be determined as of the employee’s required_beginning_date i ritcinkick tiickickitickitick sec_1_401_a_9_-1 of the proposed_regulations q a e-8 provides the general_rule that for purposes of recalculating life expectancies under sec_401 of the code an employee's life expectancy or the joint life and jast survivor expectancy of the employee and spouse is recalculated annually by redetermining the employee's life expectancy or the joint life and last survivor expectancy of the employee and spouse in each distribution calendar_year using the empioyee’s and spouse’s attained age as of the employee's and spouse’s attained age as of the employee's birthday and spouse's birthday in the distribution calendar_year upon the death of the employee or the employee’s spouse the recalculated life expectancy of the employee or the employee’s spouse will be reduced to zero in the calendar_year following the calendar_year of death in any calendar_year in which the last applicable life expectancy is reduced to zero the plan must distribute the employee's entire remaining interest prior to the last day of such year in order to satisfy sec_401 sec_1_401_a_9_-1 of the proposed_regulations q a d-5 a provides that pursuant to d-2a of this section only an individual may be a designated_beneficiary for purposes of determining the distribution period under sec_401 consequently a_trust may not be the designated_beneficiary even though the trust is named as a beneficiary however if the requirements of paragraph b of this d-5 are met distributions made to the trust will be treated as paid to the beneficiaries of the trust with respect to the trust’s interest in the employee's benefit and the beneficiaries of the trust will be treated as having been designated as beneficiaries of the employee under the plan for purposes of determining the distribution period under sec_401 if as of any date on or after the employee’s required_beginning_date a_trust is named as a beneficiary of the employee and the requirements in paragraph b of third d-5a are not met the employee will be treated as not having a designated_beneficiary under the pian for purposes of sec_401 ii consequently for calendar years beginning after that date distribution must be made over the employee’s life or over the period which would have been the employee’s remaining life expectancy determined as if no beneficiary had been designated as of the employee's required_beginning_date the requirements of this paragraph b are met if as of the later of the date on which the trust is named as a beneficiary of the employee or the employee’s required_beginning_date and as of all subsequent periods during which the trust is named as a beneficiary the following requirements are met the trust is a valid trust under state law or would be but for the fact that there is no corpus the trust is irrevocable or will by its terms become irrevocable upon the death of the employee 32s hirai iiia irie ich the beneficiaries of the trust who are beneficiaries with respect to the trust’s interest in the employee’s benefit are identifiable from the trust instrument within the meaning of d-2 of this section the documentation described in d-7 of this section has been provided to the plan_administrator sec_1_401_a_9_-1 of the proposed_regulations q a e-5 a provides that if more than one individual is designated as a beneficiary with respect to an employee as of the applicable_date for determining the designated_beneficiary the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the distribution period sec_401 a b i of the code provides that where distributions of an employee’s interest have begun in accordance with subparagraph a ii concerning required distributions and the employee dies before his interest has been distributed to him the remaining portion of such interest will be distributed at least as rapidly as under the method of distribution being listed under subparagraph a ii as of the date of his death sec_401 of the code provides that for purposes of sec_401 the life expectancy of an employee and the employee’s spouse other than in the case of a life_annuity may be redetermined but not more frequently than annually in this case individual a prior to his death participated in two qualified_retirement_plans and owned several iras he changed beneficiaries of his qualified_plan and iras on several occasions after he attained his required_beginning_date as that term is defined in code sec_401 thus it is necessary to determine which of individual a’s beneficiaries has the shortest life expectancy for purposes of determining the code sec_401 distribution period with respect to the transferee ira referenced above the facts indicate that individual b is the oldest beneficiary of all potential beneficiaries of distributions of the disclaimed portion of individual a’s ira x therefore with respect to your ruling requests the service concludes as follows individual b may be treated as the designated_beneficiary of the - disclaimed portion of individual a’s ra x thus distributions from the ira x sub-account referenced above which will hold said disclaimed portion may be made over her life expectancy and distributions from the ra x sub-account which holds the ira x disclaimed portion must begin no later than date to be in compliance with the requirements of code sec_401 made applicable to iras pursuant to code sec_408 ral haar wr ariat iai this ruling is based on the assumption that the iras established by individual a met the requirements of sec_408 of the code at all times relevant to the transactions described herein and that the plans met the requirements of code sec_401 additionally it is based upon the assumption that the ira x sub-account which will hold the disclaimed portion of ira x will also meet the requirements of code sec_408 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent sincerely yours john g riddle jr manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of this letter notice of intention to disclose notice
